       Case 1:18-cv-06361-DLI-JO Document 2 Filed 11/08/18 Page 1 of 1 PageID #: 18



                               LEVIN-EPSTEIN & ASSOCIATES, P.C.
                               One Penn Plaza• Suite 2527 • New York, New York 10119
                                          T: 212.792-0046 • F: 212.561.7108
                                           E: Joshua@levinepsfein.com




                                            CONSENT TO SUE

   By my signature below, I hereby authorize the filing and prosecution of claims in my name and on
   my behalf to contest the failure of Jae Woon Dae and its owners and affiliates to pay me, inter alia,
   minimum wage and overtime wages as required under state and/or federal law and also authorize the
   filing of this consent in the lawsuit challenging such conduct, and consent to being named as a
   representative plaintiff in this action to make decisions on behalf of all other plaintiffs concerning all
   aspects of this lawsuit. I have been provided with a copy of a retainer agreement with the law firm
   of Levin-Epstein & Associates, P.C., and I agree to be bound by its terms.

   Con mi firma abajo, autorizo la presentaci6n y tramitacion de reclamaciones en mi nombre y de mi
   parte para impugnar el folio de Jae Woon Dae y sus propietarios y afiliados a me pagan, entre otras
   cosas, el salario minimo y pago de horas extras, requerida en el estado y Io la ley federal y tarnbien
   autorizan la presentaci6n de este consentimiento en la demanda contra ese tipo de conducta, y el
   consentimiento para ser nombrado como demandante representante en esta accion para tomar
   decisiones en nombre de todos los demas demandantes en relaci6n con todos aspectos de esta
   demanda. Se me ha proporcionado una copia de un acuerdo de retenci6n con la firma de abogados
   de Levin-Epstein & Associates, P.C., de acuerdo en estar obligado por sus terrninos.



   GARCIA FELICIANO



   Garcia Feliciano


((JI    2.#l'JCJ{ 'i
  'Date/
